Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant, on a promissory note signed by the defendant, as administratrix on the estate of D. P. Hines, with an averment that said note was given in payment of an account due by the intestate and for the benefit of his estate. On the trial of the case, the jury, under the charge of the court, found a verdict in favor of the plaintiff for the sum of $566 46, principal, with interest. The defendant made a motion for a new trial on various grounds, which was overruled by the court, and the defendant excepted.
Many of the questions made by the plaintiff in error, were settled when this case was before this court on a former occasion: See 52 Georgia Reports, 500.
1. There was no error in admitting the evidence of Peabody as to the sayings of King, the defendant’s general agent in the management of her intestate’s estate, the agent, King, being dead.
*6402. There was no error in admitting the evidence of Hodgidss, as against the defendant, because her intestate was dead; the witness was only offered to prove that the account for which the note was given inured to the benefit of the estate, and not to prove any contract made with the intestate. In view of the evidence contained in the record, there was no error in the charge of the court to the jury, or in refusing to charge as requested.
Let the judgment of the court below, overruling the motion for a new trial, be affirmed.